J-S29028-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA


                       v.

WARREN STOKES

                            Appellant                  No. 1861 EDA 2016


          Appeal from the Judgment of Sentence dated April 29, 2016
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0002680-2015

BEFORE: LAZARUS, J., SOLANO, J., and STEVENS, P.J.E.*

MEMORANDUM BY SOLANO, J.:                               FILED JULY 12, 2017

        Appellant, Warren Stokes, appeals from the judgment of sentence

imposed after a jury convicted him of first-degree murder, conspiracy,

carrying a firearm without a license, carrying a firearm in public in

Philadelphia, and possessing an instrument of crime (PIC).1 We affirm.

        The trial court stated the facts as follows:

             On August 5, 2009, Katora Wilson Bush travelled by bus to
        the 5100 block of Chester Avenue in Southwest Philadelphia
        from dinner with her daughter, Amirajh Wilson, and her
        husband, Gerald Bush. Upon disembarking the bus, all three
        observed an African-American teenager in a black hooded
        sweatshirt, later identified as the co-defendant Marquise C.
        Walker-Womack, following them as they walked southwest along
        Chester Avenue.

____________________________________________
*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S. §§ 2502, 903, 6106, 6108, and 907.
J-S29028-17


           As she travelled home with her family, Katora Wilson Bush
     observed her son, the decedent Niam Wilson Atif, at the corner
     near 5117 Chester Avenue talking to his neighbor Allen Bryant.
     During Bryant and the decedent’s discussion about employment,
     an unidentified individual walked past the pair shouting, “it’s
     about to go down.” Seconds later, Bryant saw the African-
     American teenager in the black hooded sweatshirt approach the
     decedent from behind, draw a revolver, and shoot him three
     times.

           Katora Wilson Bush heard the gunfire from her home eight
     doors away and saw her son lie bleeding on the corner of
     Chester Avenue and Paxton Street. Gerald Bush and Amirajh
     Wilson, from Katora Wilson Bush’s same vantage point, watched
     as the teenager fled the scene along Chester Avenue.

           At approximately 11:00 p.m., Philadelphia Police Officers
     Alexander Montes and Clara Martinez arrived at the scene and
     observed the decedent lying in a pool of blood emanating from a
     large wound in the back-right side of his head. Officer Martinez
     spoke to Amirajh Wilson, who described the assailant as a 5’8”
     African-American male in his teens, wearing a black hood.

           According to Philadelphia Deputy Medical Examiner Dr.
     Albert Chu, an expert in forensic pathology, the decedent
     sustained three fatal, penetrating gunshot wounds to the left
     side of this head, the right side of his neck, and his center back,
     respectively. Each bullet penetrated a vital organ, including the
     brain, jugular vein, and the left lung. The medical examiner
     recovered three projectiles from the body and submitted them to
     the Firearms Identification Unit. The decedent’s body did not
     exhibit strippling or any indication of close-range firing. Dr. Chu
     concluded, to a reasonable degree of medical certainty, that the
     manner of death was homicide caused by multiple gunshot
     wounds.

            No more than one week after the murder, [Appellant]
     bragged to Harlem Boys gang members Kareem Pittman and
     Tayale Shelton that the co-defendant “put in some work” by
     killing the decedent. [Appellant] and his co-defendant told both
     Pittman and Shelton that [Appellant] provided the .38 Special
     the co-defendant used to kill the decedent. As the co-defendant
     described the shooting to Pittman, [Appellant] displayed the
     firearm used to murder the decedent. The co-defendant further

                                    -2-
J-S29028-17


     informed Shelton that he shot the decedent at [Appellant’s]
     behest.

            On October 7, 2009, Philadelphia police engaged in a foot
     chase with Tyreek Artis, a member of the Harlem Boys gang.
     Artis led police to an apartment complex at 5403 Harley Terrace
     and attempted to conceal himself in unit 3A. Unit 3A served as
     an epicenter for gang-related activity, housing several firearms
     and approximately sixty drug packets prepared for distribution.
     Inside, police discovered Artis, Pittman, and [Appellant], and
     recovered a loaded .38 special revolver.

           Officer Jesus Cruz, a ballistics expert with the Philadelphia
     Firearms Investigation Unit, examined all three projectiles
     recovered from the decedent’s body and determined that all
     three bullets were fired from a single firearm. Each projectile
     exhibited “six left twist” rifling markings, an identification
     characteristic used to match a projectile to the weapon that fired
     it. Officer Cruz concluded that the projectiles were consistent
     with having been fired from the .38 Special recovered at 5403
     Harley Terrace, as the firearm exhibited “six left twist”
     characteristics.

            On October 6, 2010, federal authorities indicted Pittman
     and Shelton pursuant to the Racketeering Influenced and
     Corrupt Organizations Act (“RICO”). Prior to trial, Pittman and
     Shelton pled guilty and entered into separate cooperation
     agreements.       During an April 18, 2012 interview with
     Philadelphia Homicide Detectives John McNamee and William
     Kelhower, Pittman explained that [Appellant] oversaw a splinter
     organization within the Harlem Boys, known as the Greenway
     Gorillas, consisting primarily of adolescent members, and that
     the co-defendant Walker-Womack, known in the organization as
     “Littleman,” shot the decedent at [Appellant’s] behest. During a
     May 18, 2012 interview, Shelton told Detectives McNamee and
     Kelhower that the co-defendant confessed to shooting the
     decedent on [Appellant’s] orders, as [Appellant] had been
     “beefing” with the decedent for some time prior to the shooting.
     Shelton further explained that the murder weapon was a
     community firearm that multiple gang members had access to
     and that [Appellant] provided it to the co-defendant.

          At trial, both Pittman and Shelton described the co-
     defendant as a member of the Greenway Gorillas, which

                                    -3-
J-S29028-17


       [Appellant], as a member of the Harlem Boys, oversaw. Pittman
       and Shelton both testified that Greenway Gorillas members
       seeking to advance within the gang committed murder to
       impress Harlem Boys associates. The co-defendant looked up to
       [Appellant] in particular and sought to earn his respect and
       approval.

Trial Court Opinion, 8/11/16, at 2-5 (citations to notes of testimony and

footnote omitted).

       Appellant and Marquise Walker-Womack together were charged, tried,

and convicted of the aforementioned crimes.      On April 29, 2016, the trial

court sentenced Appellant to an aggregate life sentence (comprised of

mandatory life without parole for first-degree murder, concurrent sentences

of six to twelve years for conspiracy and one to two years for carrying a

firearm without a license, and no further penalty on the remaining two

charges).2

       On May 9, 2016, Appellant filed a timely post-sentence motion in

which he sought a new trial and arrest of judgment based on the sufficiency

and weight of the evidence presented at trial.    The trial court denied the


____________________________________________
2
  That same day, the trial court sentenced Marquise Walker-Womack to an
aggregate sentence of 35 years to life; Mr. Walker-Womack was not subject
to a mandatory life without parole sentence because he was 15 years old at
the time of the murder. See 18 Pa.C.S. § 1102.1 (providing that a person
who has been convicted after June 24, 2012 of murder of the first degree,
and who was under the age of 18 at the time of the commission of the
offense but was 15 years of age or older, shall be sentenced to a term of life
imprisonment without parole, or a term of imprisonment, the minimum of
which shall be at least 35 years to life). At this writing, Mr. Walker-Womack
has an appeal pending before this Court at No. 1809 EDA 2016.


                                           -4-
J-S29028-17


post-sentence motion on May 12, 2016. Appellant filed this appeal, in which

he again presents the two evidentiary issues:

      [1.]   Was the evidence sufficient to sustain a conviction of first-
             degree murder?

      [2.]   Was the greater weight of the evidence against the
             verdict?

Appellant’s Brief at 3.

      Appellant first argues that the evidence was insufficient to sustain his

first-degree murder conviction because “it was so inherently unreliable.”

Appellant’s Brief at 13.   Specifically, Appellant asserts that “the evidence,

consisting solely of the testimony of two informants facing stiff federal

sentences, was so incredible and lacking corroboration by way of physical

evidence that it failed to prove [A]ppellant’s guilt beyond a reasonable

doubt.” Id. at 14.

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact while passing upon the credibility of witnesses and

                                      -5-
J-S29028-17


      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Hicks, 151 A.3d 216, 221–222 (Pa. Super. 2016)

(citation omitted).

      Appellant   argues   that   that    the   Commonwealth’s    evidence   was

insufficient because it “rested solely” on the testimony of Pittman and

Shelton, who “can be described as master criminals [and] violent drug

dealers [whose] world was shattered when federal authorities arrested them

and charged them with numerous crimes           . . . that carried life sentences

and which exposed them to lengthy mandatory minimum sentences.”

Appellant’s Brief at 18-19. Appellant states:

            In an effort to reduce their sentences both men entered
      guilty plea agreements with authorities that required them to
      provide information to authorities concerning their and others[’]
      criminal activities.   In relaying this information both men
      implicated [A]ppellant in the murder of the victim herein.

Id. at 19.   Appellant contends that the witnesses’ “incentive to lie was so

great that it rendered their testimony so unreliable that no verdict can

stand” and “the witnesses had no choice other than to lie because of the life

sentences they faced.” Id.

      Appellant’s sufficiency argument actually is a challenge to the weight

of the evidence and therefore does not entitle him to relief.                See

Commonwealth v. Bristow, 538 A.2d 1343, 1345-1346 (Pa. Super. 1988)

(sufficiency analysis does not permit an examination of credibility, reliability,

or weight of the evidence); Commonwealth v. Breakiron, 571 A.2d 1035

                                         -6-
J-S29028-17


1042 (Pa. 1990) (sufficiency claim must accept the credibility and reliability

of evidence that supports the verdict). Facing a similar argument, this Court

has explained:

      A sufficiency of the evidence review . . . does not include an
      assessment of the credibility of the testimony offered by the
      Commonwealth. Commonwealth v. Brown, 538 Pa. 410, 438,
      648 A.2d 1177, 1191 (1994). Such a claim is more properly
      characterized as a weight of the evidence challenge.
      Commonwealth v. Bourgeon, 439 Pa.Super. 355, 654 A.2d
555 (1994). Therefore, we find the Appellant has blurred the
      concepts of weight and sufficiency of the evidence. Based upon
      our review, it appears Appellant is raising a weight of the
      evidence claim.

Commonwealth v. Wilson, 825 A.2d 710, 713–14 (Pa. Super. 2003).

Because Appellant presents a challenge to the weight of the evidence, rather

than a challenge to the sufficiency of the evidence, we find his sufficiency

claim without merit and proceed to his second issue, in which he expressly

assails the weight of the evidence presented at trial.

      With respect to a weight-of-the-evidence claim, we have explained:

      [T]he weight attributed to the evidence is a matter exclusively
      for the fact finder, who is free to believe all, part, or none of the
      evidence and to determine the credibility of the witnesses.
      Commonwealth v. Forbes, 867 A.2d 1268, 1272–1273 (Pa.
      Super. 2005). The grant of a new trial is not warranted because
      of “a mere conflict in the testimony” and must have a stronger
      foundation than a reassessment of the credibility of witnesses.
      Commonwealth v. Bruce, 207 Pa.Super. 4, 916 A.2d 657, 665
      (2007). Rather, the role of the trial judge is to determine that,
      notwithstanding all of the facts, certain facts are so clearly of
      greater weight, that to ignore them or to give them equal weight
      with all of the facts is to deny justice. Id.

            An appellate court’s purview:



                                      -7-
J-S29028-17


         is extremely limited and is confined to whether the trial
         court abused its discretion in finding that the jury verdict
         did not shock its conscience. Thus, appellate review of a
         weight claim consists of a review of the trial court's
         exercise of discretion, not a review of the underlying
         question of whether the verdict is against the weight of
         the evidence.
     Commonwealth v. Knox, 50 A.3d 732, 738 (Pa. Super. 2012)
     (internal citations omitted). An appellate court may not reverse
     a verdict unless it is so contrary to the evidence as to shock
     one’s sense of justice. Forbes, 867 A.2d at 1273. “[T]he trial
     court’s denial of a motion for a new trial based on a weight of
     the evidence claim is the least assailable of its rulings.”
     Commonwealth v. Diggs, 597 Pa. 28, 949 A.2d 873, 879–880
     (2008).

Hicks, 151 A.3d at 223.

     In challenging the weight of the evidence, Appellant admittedly

recycles his sufficiency argument. See Appellant’s Brief at 23 (“[i]n support

of this argument [A]ppellant relies upon the arguments set forth in support

of the first issue herein”).   Appellant reiterates his contention that “the

testimony of the Commonwealth’s primary witnesses was not believable

because both witnesses had great reason to lie and falsely accuse

[A]ppellant of being involved in the murder herein given that they faced life

sentences and testified against [A]ppellant in order to reduce their

sentences.”   Appellant’s Brief at 22.   Appellant further contends that the

testimony of Pittman and Shelton – that Mr. Walker-Womack was the

shooter acting on instructions from Appellant – was contradicted by the

testimony of another Commonwealth witness, a jailed informant, Michael




                                    -8-
J-S29028-17


Williams, who stated that Appellant, not Mr. Walker-Womack, was the

shooter.3

       Significantly, although Appellant repeatedly insists that Pittman and

Shelton were not credible, he fails to explain how the trial court abused its

discretion in denying his weight claim.          The trial court succinctly but ably

stated:

              [Appellant] pursues a similar tactic in his weight of the
       evidence claim as he does in his sufficiency challenge: he
       argues that the main witnesses against him, Pittman and
       Shelton, provided incredible testimony, and that no eyewitness
       or physical evidence linked [Appellant] to the decedent’s murder.
       Pittman and Shelton provided ample evidence that [Appellant]
       solicited his co-defendant to murder the decedent and provided
       the co-defendant with the pistol used to complete the act. N.T.,
       2/3/2016 at 56-62, 210-214.          Ballistic examination of the
       projectiles recovered from the decedent’s body suggested that
       the projectiles were fired from a weapon discovered at 5403
       Harley Terrace.     N.T., 2/4/2016 at 129-138.       Officer Keith
       corroborated Pittman and Shelton’s testimony that [Appellant]
       had access to the gun, as [Appellant] was present at 5403
       Harley Terrace when the weapon was recovered. N.T., 2/2/2016
       at 123-135. The jury was well aware of Pittman and Shelton’s
       cooperation agreements with the federal government and
       considered them when choosing to believe their testimony. N.T.,
       2/3/2016 at 151-165, 268-280. The jury’s verdict does not
       shock this Court’s sense of justice.
____________________________________________
3
  The Commonwealth called Michael Williams to testify on the third day of
the five day trial. On direct, Mr. Williams repudiated an earlier sworn
statement that Appellant had told him that he “did that shit” – meaning that
Appellant shot the victim because Appellant “had to get some money.” N.T.,
2/3/16, at 353. Mr. Williams maintained throughout his testimony that he
was induced to lie and incriminate Appellant based on the Commonwealth’s
unfulfilled promise to reduce his sentence. See, e.g., id. at 339 (stating
“y’all lied to me and told me that y’all going to give me a three-to-six if I
cooperated with this and I got 17 to 34 years. . . I’m not lying for y’all no
more on somebody I don’t even know if he did this”).


                                           -9-
J-S29028-17


Trial Court Opinion, 8/11/16, at 9.

      The trial court correctly viewed the weight issue as one of credibility

that the jury resolved against Appellant. Our review of the record supports

this conclusion.   See Commonwealth v. Diggs, 949 A.2d 873, 879 (Pa.

2008) (appellate review is limited to whether the trial judge’s discretion was

properly exercised and relief will be granted only where the facts and

inferences of record disclose a palpable abuse of discretion). The jury was

free to believe the version of events related by Pittman and Shelton and not

to believe the testimony of Michael Williams. Accordingly, we find no merit

to Appellant’s weight claim and affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/12/2017




                                      - 10 -